DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 08 April 2020 has been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 17, drawn to an agarose complex and a method of preparing an agarose complex, classified in CPC C12N 9/90.
II. Claims 15 and 16, drawn to a method of producing tagatose, classified in CPC C12P 7/26.
Applicant’s election without traverse of Group I, Claims 1-14 and 17, in the reply filed on 15 October 2020 is acknowledged.
Claims 15 and 16 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-14 and 17 have been considered on the merits.

Claim Objections
Claims 6, 7 and 12 are objected to because of the following informalities:  
Claim 6 should be revised to recite “… the cellulase is selected from [[a]] the group consisting of …”
Claim 7 should be revised to recite “… the agarase is derived from one selected from [[a]] the group consisting of …”
thermocellulm-derived” should be corrected to “thermocellum-derived”.  Claim 12 should also be revised to recite “… the mini scaffold protein is one selected from [[a]] the group consisting of …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite in its recitation of “the arabinose isomerase comprises amino acid sequence of SEQ ID NO: 1” since one cannot ascertain if the arabinose isomerase may contain only a part of SEQ ID NO: 1 or whether the arabinose isomerase must contain all of SEQ ID NO: 1.  This issue can be overcome by revising the claim to recite “the arabinose isomerase comprises the amino acid sequence of SEQ ID NO: 1”.
Claim 4 is indefinite in its recitation of “the dockerin is encoded nucleotide sequence of SEQ ID NO: 35” since one cannot ascertain if the dockerin may be encoded by only a part of SEQ by the nucleotide sequence of SEQ ID NO: 35”.
Claim 9 is indefinite in its recitation of “the β-agarase is encoded nucleotide sequence of SEQ ID NO: 26” since one cannot ascertain if the β-agarase may be encoded by only a part of SEQ ID NO: 26 or whether the β-agarase must be encoded by all of SEQ ID NO: 26.  This issue can be overcome by revising the claim to recite “the β-agarase is encoded by the nucleotide sequence of SEQ ID NO: 26”.  In addition, Claim 9 is confusing since SEQ ID NO: 26 is identical with SEQ ID NO: 35.  SEQ ID NO: 35 encodes a dockerin protein and not a β-agarase.  Thus, it is not apparent how SEQ ID NO: 26 can encode a β-agarase.
Claim 11 is indefinite in its recitation of “the 3,6-anhydro-L-galactosidase is encoded nucleotide sequence of SEQ ID NO: 36” since one cannot ascertain if the 3,6-anhydro-L-galactosidase may be encoded by only a part of SEQ ID NO: 36 or whether the 3,6-anhydro-L-galactosidase must be encoded by all of SEQ ID NO: 36.  This issue can be overcome by revising the claim to recite “the 3,6-anhydro-L-galactosidase is encoded by the nucleotide sequence of SEQ ID NO: 36”.
Claim 14 is indefinite in its recitation of “the mini cellulose-binding protein A is encoded nucleotide sequence of SEQ ID NO: 17” since one cannot ascertain if the mini cellulose-binding protein A may be encoded by only a part of SEQ ID NO: 17 or whether the mini cellulose-binding protein A must be encoded by all of SEQ ID NO: 17.  This issue can be overcome by revising the claim to recite “the mini cellulose-binding protein A is encoded by the nucleotide sequence of SEQ ID NO: 17”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018) and Chen et al. (AMB Express, 8:49, 2018).
Bomble et al. describe polypeptide scaffolds comprising enzymatic proteins (abstract).  The polypeptide scaffolds can be constructed to comprise enzymes for any metabolic pathway of interest (paragraph 0101]).  The polypeptide scaffold can comprise one or more cohesion domains which then bind to one or more target polypeptides comprising a dockerin domain and an enzymatic catalytic domain (paragraph [0082]; Figures 1-8).  The polypeptide scaffold can be constructed, for example, using cohesion-dockerin pairs from Clostridium thermocellum (CipA) or Clostridium cellulolyticum (CipC) (Table 1).
Bomble et al. do not describe polypeptide scaffolds comprising the enzymes agarase, arabinose isomerase or 3,6-anyhdro-L-glactosidase.
Nguyen et al. describe the use of an L-arabinose isomerase for converting D-galactose to tagatose (abstract; page 8 under “Conversion of D-galactose to D-tagatose using ChAI”).

Chen et al. describes the use of beta-agarase for the generation of neoagaro-oligosaccharides from agar (abstract; and Introduction).
It would have been obvious to have constructed chimeric dockerin-enzyme fusions proteins including beta-agarase, 3,6-anhydro-L-galactosidase and L-arabinose isomerase for use in the Bomble et al. polypeptide scaffold system because Bomble et al. teach that such a system can be used with any metabolic pathway and the combined use of beta-agarase, 3,6-anhydro-L-galactosidase and L-arabinose isomerase provides the advantage of providing a metabolic pathway for the efficient use of enzymes for the conversion of agar to tagatose.

Claims 1, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Bayer et al. (US Publication No. 2016/0186156).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes the inclusion of calcium during the formation of the agarase complex.
Bayer et al. describe multi-enzyme complexes comprising a polypeptide scaffold with cohesion modules which bind to carbohydrate active enzymes bearing matching dockerin 
It would have been obvious to one of ordinary skill in the art to have included calcium during formation of the agarase complex of Bomble/Nguyen/Ashgar/Chen because Bayer et al. teach that dockerin modules contain calcium binding loops and, therefore, one would expect calcium to participate in dockerin function.  The amounts of the various fusion proteins and calcium are regarded as obvious variables for optimization for their binding interaction.

Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and UniProt Accession No. ARAA_LACSS (published 22 November 2005).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes an arabinose isomerase from Lactobacillus of having a portion of SEQ ID NO: 1 (as discussed in the 112 rejection above, the language of Claim 3 is regarded as encompassing arabinose isomerase having any portion of SEQ ID NO: 1).
UniProt Accession No. ARAA_LACSS describes an arabinose isomerase from Lactobacillus sakei which has 96.4% sequence identity with SEQ ID NO: 1 of the present application.
It would have been obvious to one of ordinary skill in the art to have used the UniProt arabinose isomerase in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would .

Claims 1, 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Geneseq Accession No. AZL47754 (published 15 September 2011).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a dockerin derived from a cellulase or a dockerin encoded by SEQ ID NO: 35.
Geneseq Accession No. AZL47754 describes a chimeric sequence comprising the nucleotide sequence of SEQ ID NO: 35 linked to an endo-beta-1,4-glucanase gene for use in a cellulosome system.
It would have been obvious to one of ordinary skill in the art to have used the Geneseq chimeric sequence in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known element, i.e., a dockerin, for another to obtain predictable results.

Claims 1, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), .
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a beta-agarase from a Pseudomonas.
GenBank Accession No. BAB79291.1 describes a beta-agarase from Pseudomonas sp. ND137.
It would have been obvious to one of ordinary skill in the art to have used the GenBank beta-agarase in the agarase complex of Bomble/Nguyen/Ashgar/Chen because it would represent the simple substitution of one known element, i.e., a beta-agarase, for another to obtain predictable results.

Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Geneseq Accession No. BFG19550 (published 28 June 2018).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a 3,6-anhydro-L-galactosidase from Zobellia and encoded by a nucleotide sequence having SEQ ID NO: 36.
Geneseq Accession No. BFG19550 describes a 3,6-anhydro-L-galactosidase from Zobellia and encoded by a nucleotide sequence having SEQ ID NO: 36.
i.e., a 3,6-anhydro-L-galactosidase, for another to obtain predictable results.

Claims 1 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomble et al. (US Publication No. 2017/0275653) in view of Nguyen et al. (PLOS One, 13(4): 23 April 2018), Ashgar et al. (Applied Microbiology and Biotechnology, 102: 8855-8866, 2018), Chen et al. (AMB Express, 8:49, 2018) and Mazzoli et al. (US Publication No. 2015/0167030).
Bomble et al., Nguyen et al., Ashgar et al. and Chen et al. have been discussed above.  None of those references describes a mini cellulose-binding protein A (mCbpA) encoded by SEQ ID NO: 17.
Mazzoli et al. describe a polynucleotide encoding a recombinant scaffolding polypeptide comprising a cellulose binding domain and two cohesion domains which includes all or an active part of the nucleotide sequence of SEQ ID NO: 2 (abstract).  SEQ ID NO: 2 of Mazzoli et al. has 100% sequence identity with SEQ ID NO: 17 of the present application.  The scaffolding polypeptide of Mazzoli et al. is suitable for anchoring enzymes which comprise domains complementary to the cellulose binding domain or cohesin domains of the scaffolding protein (paragraph [0011]; [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art to have used the Mazzoli SEQ ID NO: 2 nucleotide sequence in the agarase complex of Bomble/Nguyen/Ashgar/Chen i.e., a scaffolding protein, for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0009982 is the publication corresponding to the present application.
Bayer et al. describes the modification of cellulosomes with alternative enzymes for a vast array of biotechnological uses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652